 1
                                                                                     Judge Thomas Zilly
 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
       ESTATE OF NICKOLAS MICHAEL
 7     PETERS, by the Personal Representative
       CARL MICHAEL PETERS; and JAYNI                       No. 2:19-cv-00873-TSZ
 8     MARIE PETERS and CARL MICHAEL
       PETERS, individually and their marital
 9     community,                                           STIPULATED PROTECTIVE ORDER

10                                 Plaintiffs,
                      v.
11
       SNOHOMISH COUNTY as a sub-division
12     of the STATE of WASHINGTON;
       SNOHOMISH COUNTY DEPUTY
13     SHERIFF ARTHUR J. WALLIN; and
       CERTAIN UNKNOWN SNOHOMISH
14     COUNTY DEPUTY SHERIFFS JOHN &
       JANE DOES 1 – 3,
15

16                                 Defendants.

17

18          Plaintiffs and Defendants to this action (Parties), stipulate to and ask the Court to enter the

19   following Protective Order, which shall apply to documents and information produced or disclosed

20   by the parties pursuant to discovery in this case:

21          1. PURPOSES AND LIMITATIONS

22          Discovery in this action is likely to involve production of confidential, proprietary, or

23   private information for which special protection may be warranted. Accordingly, the parties hereby
      STIPULATED PROTECTIVE                                                CAMPICHE ARNOLD, PLLC
      ORDER          -1                                                     1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                      Seattle, WA 98101
                                                                                TEL: (206) 281-9000
                                                                                FAX: (206) 281-9111
 1   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 2   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 3   protection on all disclosures or responses to discovery. The protection it affords from public

 4   disclosure and use extends only to the limited information or items that are entitled to confidential

 5   treatment under applicable legal principles, and it does not presumptively entitle parties to file

 6   confidential information under seal.

 7

 8          2. “CONFIDENTIAL” MATERIAL

 9          “Confidential” material shall include the following documents and tangible things

10   produced or otherwise exchanged:

11                                  NICKOLAS MICHAEL PETERS

12          A. medical records; and

13          B. psychological records.

14                                  DEFENDANT DEPUTY WALLIN

15          A.

16                                  DEFENDANT SNOHOMISH COUNTY

17          A. Snohomish County Sheriff’s Office employee or personnel records; records of this

18               nature may contain medical or psychological records, home addresses, personal

19               telephone numbers, social security information, date of birth or other personal

20               information.

21          B. Snohomish County Sheriff’s Office reports of investigation of unrelated incidents that

22               may have relevance to the claims or defenses in this matter. Reports of this nature

23
      STIPULATED PROTECTIVE                                                CAMPICHE ARNOLD, PLLC
      ORDER          -2                                                     1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                      Seattle, WA 98101
                                                                                TEL: (206) 281-9000
                                                                                FAX: (206) 281-9111
 1                may contain home addresses, personal telephone numbers, social security

 2                information, date of birth or other personal information of civilian witnesses.

 3          C. Ongoing investigation files; files of this nature may contain confidential medical

 4                records or may not yet be complete. .

 5          D. Any other information to be requested in discovery that has an equivalent need for

 6                protection from disclosure as the items in subparagraph 2(A)-(2)(C)

 7

 8          3. SCOPE

 9          The protections conferred by this agreement cover not only confidential material (as

10   defined above), but also (1) any information copied or extracted from confidential material; (2)

11   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

12   conversations, or presentations by parties or their counsel that might reveal confidential material.

13   However, the protections conferred by this agreement do not cover information that is in the

14   public domain or becomes part of the public domain through trial or otherwise.

15

16          4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

17          4.1      Basic Principles. A receiving party may use confidential material that is disclosed

18   or produced by another party or a non-party in connection with this case for prosecuting,

19   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

20   categories of persons and under the conditions described in this agreement. Confidential material

21   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

22   that access is limited to the persons authorized under this agreement.

23
      STIPULATED PROTECTIVE                                                 CAMPICHE ARNOLD, PLLC
      ORDER          -3                                                       1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                        Seattle, WA 98101
                                                                                  TEL: (206) 281-9000
                                                                                  FAX: (206) 281-9111
 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2   by the court or permitted in writing by the designating party, a receiving party may disclose any

 3   confidential material only to:

 4                  (a) the receiving party’s counsel of record in this action, as well as employees of

 5                      counsel to whom it is reasonably necessary to disclose the information;

 6                  (b) the officers, directors, and employees (including in house counsel, the parties’

 7                      insurance carriers and agents) of the receiving party to whom disclosure is

 8                      reasonably necessary for this litigation and settlement, unless the parties agree

 9                      that a particular document or material produced is for Attorney’s Eyes Only and

10                      is so designated;

11                  (c) experts and consultants to whom disclosure is reasonably necessary for this

12                      litigation and who have signed the “Acknowledgment and Agreement to Be

13                      Bound” (Exhibit A);

14                  (d) the court, court personnel, court reported and their staff;

15                  (e) copy or imaging services retained by counsel to assist in the duplication of

16                      confidential material, provided that counsel for the party retaining the copy or

17                      imaging service instructs the service not to disclose any confidential material to

18                      third parties and to immediately return all originals and copies of confidential

19                      material;

20                  (f) during their depositions: witnesses in the action to whom disclosure is

21                      reasonably necessary to the testimony of such witness; persons designated by a

22                      party as a Fed R. Civ. P. 30(b)(6) witness; and witnesses who are employed by

23                      a party; and,
      STIPULATED PROTECTIVE                                                CAMPICHE ARNOLD, PLLC
      ORDER          -4                                                     1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                      Seattle, WA 98101
                                                                                TEL: (206) 281-9000
                                                                                FAX: (206) 281-9111
 1                  (g) the author or recipient of a document containing the information or a custodian

 2                        or other person who otherwise possessed or knew the information.

 3          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party

 5   to determine whether the designating party will remove the confidential designation, whether the

 6   document can be redacted, or whether a motion to seal or stipulation and proposed order is

 7   warranted. The parties shall follow the provisions of paragraph 6.2 (Meet and Confer) below.

 8   Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will

 9   be applied when a party seeks permission from the court to file material under seal. The designating

10   party who seeks to maintain confidentiality of proposed court filed material must promptly move

11   the court to maintain confidentiality. The burden of persuasion in any such motion shall be on the

12   designating party.

13

14          5. DESIGNATING PROTECTED MATERIAL

15          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party that

16   designates information or items for protection under this agreement must take care to limit any

17   such designation to specific material that qualifies under the appropriate standards. If only a

18   portion or portions of the material on a page qualifies for protection, the designating producing

19   party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in

20   the margins); provided, however, that a party may designate documents produced in this matter as

21   “Confidential” on a family level (e.g. an email and its attachment(s)) in order to reduce cost and

22   burden during the review and production process. The parties acknowledge that the designation

23   by a producing party of a document as “Confidential” does not impose any obligation upon the
      STIPULATED PROTECTIVE                                               CAMPICHE ARNOLD, PLLC
      ORDER          -5                                                    1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                     Seattle, WA 98101
                                                                               TEL: (206) 281-9000
                                                                               FAX: (206) 281-9111
 1   Court, if the document is filed in this case or if it or any portion of it is quoted in any document

 2   filed with the court, to permit the sealing of said document(s), which sealing is governed by Local

 3   Rule 5 or other order of this Court. The designating party must designate for protection only those

 4   parts of material, documents, items, or oral or written communications that qualify, so that other

 5   portions of the material, documents, items or communications for which protections is not

 6   warranted are not swept unjustifiably within the ambit of this agreement.

 7          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 8   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 9   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

10   and burdens on other parties) expose the designating party to sanctions.

11          5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement

12   (see, e.g., second paragraph of section 5.2(a)(below), or as otherwise stipulated or ordered,

13   disclosure or discovery material that qualifies for protection under this agreement must be clearly

14   so designated before or when the material is disclosed or produced.

15              (a) Information in documentary form: (e.g., paper or electronic documents and

16                  deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

17                  proceedings), the designating party must affix the word “CONFIDENTIAL” to

18                  each page that contains confidential material. If only a portion or portions of the

19                  material on a page qualifies for protection, the designating producing party also

20                  must clearly identify the protected portion(s) (e.g., by making appropriate markings

21                  in the margins); provided, however, that a party may designate documents produced

22                  in this matter as “Confidential” on a family level (e.g. an email and its

23                  attachment(s)) in order to reduce cost and burden during the review and production
      STIPULATED PROTECTIVE                                                 CAMPICHE ARNOLD, PLLC
      ORDER          -6                                                      1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                       Seattle, WA 98101
                                                                                 TEL: (206) 281-9000
                                                                                 FAX: (206) 281-9111
 1                  process. The parties acknowledge that the designation by a producing party of a

 2                  document as “Confidential” does not impose any obligation upon the Court, if the

 3                  document is filed in this case or if it or any portion of it is quoted in any document

 4                  filed with the court, to permit the sealing of said document(s), which sealing is

 5                  governed by Local Rule 5 or other order of this Court;

 6              (b) Testimony given in deposition or in other pretrial or trial proceedings: the parties

 7                  must identify on the record, during the deposition, hearing, or other proceeding, all

 8                  protected testimony, without prejudice to their right to so designate other testimony

 9                  after reviewing the transcript. Any transcript, designate portions of the transcript,

10                  or exhibits thereto, as confidential; and,

11              (c) Other tangible items: the producing party must affix in a prominent place on the

12                  exterior of the container or containers in which the information or item is stored the

13                  word “CONFIDENTIAL.” If only a portion or portions of the information or item

14                  warrant protection, the producing party, to the extent practicable, shall identify the

15                  protected portion(s).

16          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is treated

20   in accordance with the provisions of this agreement.

21

22

23
      STIPULATED PROTECTIVE                                                CAMPICHE ARNOLD, PLLC
      ORDER          -7                                                    1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                     Seattle, WA 98101
                                                                               TEL: (206) 281-9000
                                                                               FAX: (206) 281-9111
 1          6. CHALLENGING CONFIDENTIAL DESIGNATIONS

 2          6.1 Timing of Challenges. Any party or non-party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8          6.2 Meet and Confer. The parties must make every attempt to resolve any dispute regarding

 9   confidential designations without court involvement. Any motion regarding confidential

10   designations or for a protective order must include a certification, in the motion or in a declaration

11   or affidavit, that the movant has engaged in a good faith meet and confer conference with the other

12   affected parties in an effort to resolve the dispute without court action. The certification musts list

13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

14   to-face meeting or a telephone conference.

15          6.3 Judicial Intervention. If the parties cannot resolve a challenge without court

16   intervention, the designating party may file and serve a motion to retain confidentiality under Local

17   Civil Rule 7 (and in compliance with Local Civil Rule 5 (g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burden on other

20   parties) may expose the challenging party to sanctions. All parties shall continue to maintain the

21   material in question as confidential until the court rules on the challenge.

22          6.4 Trial Exhibits. Confidential material may be introduced into evidence at time of trial

23   and placed before the trier of fact as permitted by the rules of evidence.
      STIPULATED PROTECTIVE                                                 CAMPICHE ARNOLD, PLLC
      ORDER          -8                                                      1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                       Seattle, WA 98101
                                                                                 TEL: (206) 281-9000
                                                                                 FAX: (206) 281-9111
 1          6.5 Motions. Confidential material may be used as reasonably necessary to respond to

 2   motions brought by the designating party without a meet and confer.

 3

 4          7. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  PROTECTED MATERIAL
 5
            When a producing party gives notice to receiving parties that certain inadvertently
 6
     produced material is subject to a claim of privilege or other protection, the obligations of the
 7
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 8
     is not intended to modify whatever procedure may be established in an e-discovery order or
 9
     agreement that provides for production without prior privilege review.
10

11
            8. NO TERMINATION AND RETURN DESTRUCTION OF
12             CONFIDENTIALDOCUMENTS

13          Within 60 days after the termination of this action, including all appeals, each receiving

14   party must destroy all confidential material to the producing party, including all copies, extracts

15   and summaries thereof.

16          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

17   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

19   product, even if such materials contain confidential material.

20          The confidentiality obligations imposed by this agreement shall remain in effect until a

21   designating party agrees otherwise in writing or court orders otherwise.

22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23
      STIPULATED PROTECTIVE                                               CAMPICHE ARNOLD, PLLC
      ORDER          -9                                                    1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                     Seattle, WA 98101
                                                                               TEL: (206) 281-9000
                                                                               FAX: (206) 281-9111
 1   Dated October 3, 2019    By: s/Philip G. Arnold
                                 Philip G. Arnold, WSBA No. 2675
 2                               Campiche Arnold, PLLC
                                 Attorneys for Plaintiffs Peters
 3                               1201 Third Avenue, suite 3810
                                 Seattle, WA 98101
 4                               Tele: 206.281.9000
                                 Facsimile: 206.281.9111
 5                               E-mail addresses:
                                 parnold@campichearnold.com
 6                               jcampiche@campichearnold.com
                                 jhackler@campichearnold.com
 7                               lrichard@campichearnold.com
                                 lharris@campichearnold.com
 8

 9   Dated October 3, 2019    By: s/Bridget E. Casey_________________
                                Bridget E. Casey, WSBA No. 30459
10                              Joseph B. Genster, WSBA No. 14968
                                Katherine H. Bosch, WSBA No. 43122
11                              Snohomish County Prosecutor’s Office,
                                    Civil Division
12                              Attorneys for Def. Snohomish County
                                3000 Rockefeller Avenue, MS 504
13                              Everett, WA 98201
                                Tele: 425.388.6330
14                              Facsimile: 425.388.6333
                                Email addresses:
15                              bcasey@snoco.org
                                jgenster@snoco.org
16                              kbosch@snoco.org

17   Dated October 3, 2019    By: s/Shannon M. Ragonesi______________
                                 Shannon M. Ragonesi
18                               Keating Bucklin & McCormack, Inc., PS
                                 Attorneys for Defendant Deputy Wallin
19                               801 Second Avenue, Suite 1210
                                 Seattle, WA 98104
20                               Tele: 206.623.8861
                                 Facsimile: 206.223.9423
21                               Email addresses:
                                 SRagonesi@kbmlawyers.com
22                               CLinder@kbmlawyers.com

23
      STIPULATED PROTECTIVE                CAMPICHE ARNOLD, PLLC
      ORDER          -10                    1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                      Seattle, WA 98101
                                                TEL: (206) 281-9000
                                                FAX: (206) 281-9111
 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3
     DATED:          October 7, 2019.


                                             A
 4

 5
                                             Thomas S. Zilly
 6
                                             United States District Judge
 7

 8

 9   Presented by:

10
     By: s/Philip G. Arnold
11       Philip G. Arnold, WSBA No. 675
         Campiche Arnold, PLLC
12       1201 Third Avenue, Suite 3810
         Seattle, WA 98101
13       Telephone: (206) 281-9000
         Fax:         (206) 281-9111
14       E-mail parnold@campichearnold.com
         Attorneys for Plaintiffs Peters
15

16

17

18

19

20

21

22

23
      STIPULATED PROTECTIVE                                 CAMPICHE ARNOLD, PLLC
      ORDER          -11                                     1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                       Seattle, WA 98101
                                                                 TEL: (206) 281-9000
                                                                 FAX: (206) 281-9111
